Chief Justice Robertson
delivered the opinion of the Court.
Although the purchaser of the legal title to the reversion may maintain a warrant for a forcible detainer . , . against the tenant of his vendor, who holds after the sale of the reversion, and refuses, on proper demand, to make restitution to the purchaser: yet, Bascom, the plaintiff in the warrant in this case, has not shown, in the record in this Court, that he is the purchaser of the reversionary interest of the lessors of the tenant Hern- - don. The only document of title in him, which the record exhibits, is a conveyance purporting to have been made by James Sudduth, as an attorney in fact; and the record contains no power of attorney, or other evidence of authority, to Sudduth, to make the conveyance.
Wherefore, without noticing any other ground for reversal, the judgment for restitution to Bascom must be reversed, and the cause remanded for a new trial,